UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/16_ Item 1. Schedule of Investments. TEMPLETON GLOBAL SMALLER COMPANIES FUND Statement of Investments, May 31, 2016 (unaudited) Shares/ Industry Units Value Common Stocks and Other Equity Interests 93.1% Austria 0.2% Wienerberger AG Construction Materials 94,313 $ 1,696,694 Belgium 1.1% Barco NV Electronic Equipment, Instruments & Components 167,740 11,521,757 Brazil 1.0% M Dias Branco SA Food Products 298,300 7,559,932 Tupy SA Auto Components 893,500 3,213,362 10,773,294 Canada 4.3% Badger Daylighting Inc Construction & Engineering 577,600 10,565,101 Canaccord Genuity Group Inc Capital Markets 1,097,700 3,533,405 a Genworth MI Canada Inc Thrifts & Mortgage Finance 174,700 4,488,098 HudBay Minerals Inc Metals & Mining 2,151,850 8,338,213 Major Drilling Group International Inc Metals & Mining 1,546,100 7,370,805 Mullen Group Ltd Energy Equipment & Services 743,500 8,155,248 Precision Drilling Corp Energy Equipment & Services 955,600 4,497,370 46,948,240 China 0.7% Minth Group Ltd Auto Components 2,784,000 8,168,425 Colombia 1.0% b Gran Tierra Energy Inc Oil, Gas & Consumable Fuels 3,836,400 11,295,579 Finland 3.5% Amer Sports OYJ Leisure Products 682,207 20,332,131 Huhtamaki OYJ Containers & Packaging 423,700 17,715,598 38,047,729 Germany 4.2% Gerresheimer AG Life Sciences Tools & Services 253,670 20,196,411 Grand City Properties SA Real Estate Management & Development 576,010 12,125,301 Jenoptik AG Electronic Equipment, Instruments & Components 869,000 13,853,853 46,175,565 Hong Kong 3.7% EVA Precision Industrial Holdings Ltd Machinery 26,534,000 3,141,411 Luk Fook Holdings (International) Ltd Specialty Retail 3,082,000 6,964,524 Techtronic Industries Co. Ltd Household Durables 4,699,200 18,867,432 a Value Partners Group Ltd Capital Markets 8,730,000 8,706,632 Vinda International Holdings Ltd Household Products 1,655,100 2,922,218 40,602,217 Italy 1.8% Azimut Holding SpA Capital Markets 255,833 5,625,999 Interpump Group SpA Machinery 885,264 14,108,212 19,734,211 Japan 9.3% Anritsu Corp Electronic Equipment, Instruments & Components 230,300 1,310,591 Asics Corp Textiles, Apparel & Luxury Goods 830,900 18,921,448 Capcom Co. Ltd Software 314,700 7,447,848 Dowa Holdings Co. Ltd Metals & Mining 1,665,000 10,121,901 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 TEMPLETON GLOBAL SMALLER COMPANIES FUND STATEMENT OF INVESTMENTS (UNAUDITED) Shares/ Industry Units Value Common Stocks and Other Equity Interests (continued) Japan (continued) Keihin Corp Auto Components 409,900 $ 6,749,900 Kobayashi Pharmaceutical Co. Ltd Personal Products 216,210 17,674,906 MEITEC Corp Professional Services 143,700 5,114,295 Nachi-Fujikoshi Corp Machinery 1,829,000 6,476,383 Shinko Plantech Co. Ltd Energy Equipment & Services 653,300 5,145,907 Square Enix Holdings Co. Ltd Software 105,300 3,333,874 Tokai Rika Co. Ltd Auto Components 127,600 2,264,884 Tsumura & Co Pharmaceuticals 730,900 17,264,834 101,826,771 Netherlands 2.3% Aalberts Industries NV Machinery 463,871 16,370,036 Arcadis NV Construction & Engineering 523,802 8,732,430 25,102,466 Norway 0.6% Ekornes ASA Household Durables 629,300 6,953,134 Philippines 0.4% Vista Land & Lifescapes Inc Real Estate Management & Development 38,946,600 4,172,404 Poland 0.5% CCC SA Textiles, Apparel & Luxury Goods 129,110 5,583,507 South Korea 1.9% BNK Financial Group Inc Banks 1,441,282 10,593,478 DGB Financial Group Inc Banks 1,202,820 9,366,168 Sindoh Co. Ltd Technology Hardware, Storage & Peripherals 9,611 398,416 20,358,062 Spain 1.8% a Construcciones y Auxiliar de Ferrocarriles SA Machinery 25,409 8,251,426 Melia Hotels International SA Hotels, Restaurants & Leisure 222,836 2,720,496 Tecnicas Reunidas SA Energy Equipment & Services 272,334 8,566,571 19,538,493 Sweden 1.7% Cloetta AB, B Food Products 311,580 1,065,109 c The Thule Group AB, Reg S Leisure Products 1,137,720 17,467,275 18,532,384 Switzerland 2.7% b Basilea Pharmaceutica AG Biotechnology 58,540 4,638,319 Bucher Industries AG Machinery 22,290 5,142,466 a Logitech International SA Technology Hardware, Storage & Peripherals 593,860 9,097,935 Vontobel Holding AG Capital Markets 236,028 10,496,466 29,375,186 Taiwan 3.0% Casetek Holdings Ltd Technology Hardware, Storage & Peripherals 1,085,000 4,128,260 Chicony Electronics Co. Ltd Technology Hardware, Storage & Peripherals 4,963,720 11,971,414 Giant Manufacturing Co. Ltd Leisure Products 1,707,311 10,189,383 Tripod Technology Corp Electronic Equipment, Instruments & Components 3,684,000 7,042,443 33,331,500 |2 TEMPLETON GLOBAL SMALLER COMPANIES FUND STATEMENT OF INVESTMENTS (UNAUDITED) Shares/ Industry Units Value Common Stocks and Other Equity Interests (continued) Thailand 0.5% Hana Microelectronics PCL, fgn Electronic Equipment, Instruments & Components 6,748,400 $ 5,472,696 United Kingdom 8.0% Bellway PLC Household Durables 137,760 5,452,445 Bovis Homes Group PLC Household Durables 322,550 4,717,880 Devro PLC Food Products 1,141,240 4,144,255 DFS Furniture Ltd Household Durables 2,245,770 9,591,103 Foxtons Group PLC Real Estate Management & Development 2,994,230 7,089,758 Greggs PLC Food & Staples Retailing 1,025,460 16,736,751 Laird PLC Electronic Equipment, Instruments & Components 1,955,280 10,009,834 b LivaNova PLC Health Care Equipment & Supplies 176,890 8,634,001 Oxford Instruments PLC Electronic Equipment, Instruments & Components 811,222 7,559,913 SIG PLC Trading Companies & Distributors 2,932,183 5,698,652 b Vectura Group PLC Pharmaceuticals 3,075,270 7,321,728 86,956,320 United States 38.9% Alamo Group Inc Machinery 233,420 14,388,009 AllianceBernstein Holding LP Capital Markets 747,372 17,570,716 ArcBest Corp Road & Rail 372,660 6,420,932 b Black Diamond Inc Leisure Products 767,000 3,198,390 b Chemtura Corp Chemicals 270,070 7,205,468 Columbia Sportswear Co Textiles, Apparel & Luxury Goods 312,130 16,595,952 b Deckers Outdoor Corp Textiles, Apparel & Luxury Goods 107,040 5,629,234 Drew Industries Inc Auto Components 206,990 16,012,746 Education Realty Trust Inc Real Estate Investment Trusts (REITs) 303,200 12,973,928 b Ferro Corp Chemicals 982,440 13,587,145 The Finish Line Inc., A Specialty Retail 262,420 4,757,675 FirstMerit Corp Banks 935,680 21,221,222 a,b Freshpet Inc Food Products 1,486,690 13,766,749 a,b Glu Mobile Inc Software 1,179,730 2,819,555 b Green Dot Corp Consumer Finance 336,310 7,418,999 Heidrick & Struggles International Inc Professional Services 682,830 12,605,042 b Hibbett Sports Inc Specialty Retail 425,530 14,697,806 Hillenbrand Inc Machinery 626,750 19,567,135 Hyster-Yale Materials Handling Inc Machinery 203,610 12,483,329 Investment Technology Group Inc Capital Markets 537,260 9,907,074 iShares Russell 2000 ETF Diversified Financial Services 143,700 16,522,626 a,b,d JAKKS Pacific Inc Leisure Products 1,693,602 12,634,271 Janus Capital Group Inc Capital Markets 1,237,410 18,783,884 b Knowles Corp Electronic Equipment, Instruments & Components 1,061,860 15,524,393 b Newpark Resources Inc Energy Equipment & Services 1,012,170 4,645,860 b NOW Inc Trading Companies & Distributors 305,510 5,297,543 b Patrick Industries Inc Building Products 127,290 6,801,105 Simpson Manufacturing Co. Inc Building Products 548,890 21,719,577 SpartanNash Co Food & Staples Retailing 500,160 14,859,754 b Stillwater Mining Co Metals & Mining 1,237,220 12,520,666 b Trimas Corp Machinery 281,070 4,803,486 b TTM Technologies Inc Electronic Equipment, Instruments & Components 2,111,460 16,532,732 |3 TEMPLETON GLOBAL SMALLER COMPANIES FUND STATEMENT OF INVESTMENTS (UNAUDITED) Shares/ Industry Units Value Common Stocks and Other Equity Interests (continued) United States (continued) b Tutor Perini Corp Construction & Engineering 736,860 $ 16,667,773 b,d West Marine Inc Specialty Retail 1,454,630 13,353,503 Winnebago Industries Inc Automobiles 486,080 10,946,522 424,440,801 Total Common Stocks and Other Equity Interests (Cost $867,867,913) 1,016,607,435 Preferred Stocks 0.8% Brazil 0.5% Alpargatas SA, pfd Textiles, Apparel & Luxury Goods 2,082,350 5,754,942 Germany 0.3% Draegerwerk AG & Co. KGAA, pfd Health Care Equipment & Supplies 38,538 2,582,343 Total Preferred Stocks (Cost $10,388,212) . 8,337,285 Total Investments before Short Term Investments (Cost $878,256,125) 1,024,944,720 Principal Amount Short Term Investments 8.2% U.S. Government and Agency Securities % United States 5.8% e FFCB, 6/01/16. $ 5,200,000 5,200,000 e FHLMC, 6/01/16 58,100,000 58,100,000 Total U.S. Government and Agency Securities (Cost $63,299,648) 63,300,000 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $26,505,937) 2.4% Money Market Funds 2.4% United States 2.4% b,f Institutional Fiduciary Trust Money Market Portfolio 26,505,937 26,505,937 Total Investments (Cost $968,061,710) % 1,114,750,657 Other Assets, less Liabilities (2.1)% (23,221,065 ) Net Assets 100.0% $ 1,091,529,592 |4 TEMPLETON GLOBAL SMALLER COMPANIES FUND STATEMENT OF INVESTMENTS (UNAUDITED) See Abbreviations on page 9. a A portion or all of the security is on loan at May 31, 2016. b Non-income producing. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Funds Board of Trustees. At May 31, 2016, the value of this security was $17,467,275, representing 1.60% of net assets. d See Note 5 regarding holdings of 5% voting securities. e The security is traded on a discount basis with no stated coupon rate. f See Note 6 regarding investments in affiliated management investment companies. |5 TEMPLETON GLOBAL SMALLER COMPANIES FUND Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Smaller Companies Fund (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |6 TEMPLETON GLOBAL SMALLER COMPANIES FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At May 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 971,477,263 Unrealized appreciation $ 260,577,494 Unrealized depreciation (117,304,100 ) Net unrealized appreciation (depreciation) $ 143,273,394 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the nine months ended May 31, 2016, were as shown below. Number of Number of Shares Held Shares Value at Realized at Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Non-Controlled Affiliates JAKKS Pacific Inc 1,516,460 177,142 — 1,693,602 $ 12,634,271 $ — $ — West Marine Inc 1,454,630 — — 1,454,630 13,353,503 — — Total Affiliated Securities (Value is 2.38% of Net Assets) $ 25,987,774 $ — $ — |7 TEMPLETON GLOBAL SMALLER COMPANIES FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 26,172,955 107,100,404 (106,767,422 ) 26,505,937 $ 26,505,937 $— $— 0.13 % 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2016, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a,b $ 1,024,944,720 $ — $ — $ 1,024,944,720 Short Term Investments 26,505,937 63,300,000 — 89,805,937 Total Investments in Securities $ 1,051,450,657 $ 63,300,000 $ — $ 1,114,750,657 a Includes common and preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statement of Investments. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. |8 TEMPLETON GLOBAL SMALLER COMPANIES FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) ABBREVIATIONS Selected Portfolio ETF Exchange Traded Fund FFCB Federal Farm Credit Bank FHLMC Federal Home Loan Mortgage Corp. For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |9 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Smaller Companies Fund By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 By /s/ MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief
